                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ADAM W. NICHOLSON,                          :   CIVIL ACTION NO. 3:16-CV-904
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
NANCY A. BERRYHILL,1                        :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 15th day of October 2018, upon consideration of the

Stipulation (Doc. 27), it is hereby ORDERED that Plaintiff, Adam W. Nicholson, is

awarded Five Thousand Six Hundred dollars and Zero cents ($5,600.00) in attorney

fees under the EAJA. The attorney fees will be paid directly to Plaintiff and sent to

the business address of Plaintiff’s counsel, Stephen Hogg. Full or partial

remittance of the awarded attorney fees will be contingent upon a determination by

the Government that Plaintiff owes no qualifying, pre-existing debt(s) to the

Government. If such a debt(s) exists, the Government will reduce the awarded

attorney fees in this Order to the extent necessary to satisfy such debt(s).



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania


      1
        Due to the Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq., former
acting Commissioner of Social Security Nancy A. Berryhill is currently presiding
as the Deputy Commissioner for Operations of the Social Security Administration.
For consistency purposes, however, we continue to refer to Ms. Berryhill as “the
Commissioner.
